           Case 2:13-cv-02116-GMN-NJK Document 50 Filed 08/24/20 Page 1 of 2




1                                UNITED STATES DISTRICT COURT
2                                       DISTRICT OF NEVADA
3
     ELTTAC, INC.,                                 )
4                                                  )       Case No.: 2:13-cv-02116-GMN-NJK
                          Plaintiff,               )
5          vs.                                     )                     ORDER
                                                   )
6
     BOUARI INTERNATIONAL                          )
7
     FRANCHISE, LLC and CAROL ANN                  )
     CHANEY,                                       )
8                                                  )
                          Defendants.              )
9                                                  )
10         On November 26, 2018, the Court entered an Order finding that Plaintiff Elttac, Inc.’s
11   (“Plaintiff’s”) Second Motion for Default Judgment against Defendants Bouari International
12   Franchise, LLC and Carol Ann Chaney (“Defendants”), (ECF No. 47), was premature because
13   Plaintiff had not yet moved for clerk’s entry of default. (Order 3:16–17, ECF No. 48). To
14   streamline resolution, however, the Court construed the Second Motion for Default Judgment as
15   a motion seeking Entry of Default by the Clerk of Court under Federal Rule of Civil Procedure
16   55(a). The Court then referred the Second Motion for Default Judgment to the Clerk of Court. If
17   the Clerk of Court granted Entry of Default against Defendants, the Court permitted Plaintiff to
18   file a renewed motion for default judgment.
19         After the Court’s Order on Plaintiff’s Second Motion for Default Judgment, the Clerk of
20   Court granted Entry of Default against Defendants, thereby granting Plaintiff’s Second Motion,
21   (ECF No. 47). (See Clerk’s Entry of Default, ECF No. 49). But Plaintiff has not yet filed a
22   renewed motion for default judgment against Defendants as discussed in the Court’s prior Order.
23         Accordingly,
24         IT IS HEREBY ORDERED that Plaintiff’s Second Motion for Default Judgment, (ECF
25   No. 47), is GRANTED to the extent it sought Entry of Default against Defendants.
           Case 2:13-cv-02116-GMN-NJK Document 50 Filed 08/24/20 Page 2 of 2




1          IT IS FURTHER ORDERED that Plaintiff has until October 1, 2020, to file either a
2    renewed motion for default judgment against Defendants or a Notice to the Court stating Plaintiff
3    no longer seeks default judgment.
4          DATED this _____
                       24 day of August, 2020.

5
                                                 ________________________________
6                                                Gloria M. Navarro, District Judge
                                                 United States District Court
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
